Citation Nr: 0943661	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-16 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment of accrued benefits in the amount of 
$18,918.00 or in excess of the amount that was reimbursed for 
expenses related to the widow's last illness.

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from March 1941 to 
June 1945.  The Veteran died on February [redacted], 1996.  The 
appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted payment only in the amount of 
$18,402.80 for accrued benefits for the amount due to the 
Veteran's surviving spouse, who passed away September [redacted], 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 2007, the appellant requested a Travel Board 
hearing in this matter before a Veterans Law Judge.  In 
September 2009, the appellant clarified that he wanted a 
videoconference hearing before the Board.  In view of the 
pending hearing request in this matter, the Board must remand 
the case to ensure that the Veteran is afforded all due 
process of law.  

Accordingly, this case is REMANDED for the following 
development:

1.  Schedule the appellant for a 
Videoconference Board Hearing in accordance 
with applicable procedures.  The Veteran and 
his representative, if any, should be 
provided with notice as to the time and 
place to report for said hearing.

2.  Thereafter the case should be returned 
to the Board for further appellate 
consideration.  The purpose of this remand 
is to ensure due process of law.  By this 
remand, the Board intimates no opinion, 
legal or factual, as to the ultimate 
disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

